NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0644n.06

                                        No. 16-3987

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                               FILED
                                                                             Nov 21, 2017
JOHN ROE; JANE ROE,                        )                             DEBORAH S. HUNT, Clerk
                                           )
        Plaintiffs-Appellants,             )
                                           )      ON APPEAL FROM THE
v.                                         )      UNITED STATES DISTRICT
                                           )      COURT FOR THE SOUTHERN
AMAZON.COM; BARNES & NOBLE                 )      DISTRICT OF OHIO
BOOKSELLERS, INCORPORATED;                 )
SMASHWORDS, INC.,                          )      OPINION
                                           )
        Defendants-Appellees,              )
                                           )
APPLE INC., et al.,                        )
                                           )
        Defendants.



BEFORE: NORRIS, SUHRHEINRICH, and GRIFFIN, Circuit Judges.

        ALAN E. NORRIS, Circuit Judge. Plaintiffs John and Jane Roe sued an individual

author along with Amazon.com, Barnes & Noble Booksellers, Inc., and Smashwords, Inc. (the

“Corporate Defendants”) over a book that used a picture of the plaintiffs on the cover without

their permission. The plaintiffs now appeal the district court’s grant of summary judgment in

favor of the Corporate Defendants. For the reasons that follow, we affirm the judgment of the

district court.
                                                                                         Roe v. Amazon.com
                                                                                                No. 16-3987

                                                       I.

        In December 2014, Greg McKenna1 authored A Gronking to Remember (“Gronking”)

and published it under the pseudonym Lacey Noonan. Gronking is a fictional work of erotica and

satire featuring “the make-believe exploits of a married woman who becomes fascinated with

New England Patriots football player Rob Gronkowski.” According to plaintiffs, Gronking “is

less than tasteful and is offensive.”

        To create part of the cover for Gronking, McKenna downloaded a photograph of the

plaintiffs embracing he found on the internet. This photograph was taken to commemorate the

plaintiffs’ engagement and was placed on the photographer’s website with the plaintiffs’

permission. The plaintiffs did not give McKenna permission to use their photograph and received

no compensation from him.

        McKenna decided to self-publish Gronking through several online services, including

Smashwords, Inc., Kindle Direct Publishing (“KDP”), CreateSpace, and NOOK Press.

Smashwords purports to be the largest distributor of self-published electronic books (“e-books”)

in the world. KDP and CreateSpace are self-publishing services provided by Amazon.com, Inc.,

to create e-books and books in print. NOOK Press is an e-book platform offered by Barnes

& Noble, Inc. Smashwords, KDP, CreateSpace, and NOOK Press played no role in creating,

designing, or editing the cover of Gronking.

        In order to self-publish his book through these companies’ platforms, McKenna had to

agree to their various terms of service. Smashwords required that McKenna warrant that his book

did not “violate any right of privacy which is libelous or violate any personal right or other right

of any kind of any person or entity.” To utilize KDP and CreateSpace, McKenna had to represent

1
  McKenna’s motion for judgment on the pleadings was denied by the district court and the claims against him are
still pending. He is not a party to this appeal. [Page ID 993-98.]

                                                     -2-
                                                                            Roe v. Amazon.com
                                                                                   No. 16-3987

to Amazon that he had all the necessary legal rights to his book, including the cover. McKenna

had to make similar representations to Barnes & Noble. McKenna acknowledged making these

warranties and representations to the Corporate Defendants.

       Gronking received media coverage in connection with Gronkowski’s participation in the

2015 Super Bowl. The cover of Gronking, which included the plaintiffs’ photograph, was

displayed on The Tonight Show, Jimmy Kimmel Live, and at media day for the Super Bowl. The

attention given to the book by the national media appears to be how the plaintiffs became aware

that their picture was used on the cover of Gronking.

       Following this media exposure, the plaintiffs filed a lawsuit against the Corporate

Defendants and McKenna in the Common Pleas Court of Miami County, Ohio, which was later

removed to the United States District Court for the Southern District of Ohio based on diversity

of citizenship jurisdiction. McKenna filed a motion for judgment on the pleadings, and the

Corporate Defendants filed a motion for summary judgment. The district court denied

McKenna’s motion but granted summary judgment in favor of the Corporate Defendants. Roe v.

Amazon.com, 170 F. Supp. 3d 1028, 1035, 1040 (S.D. Ohio 2016).

       This appeal followed.

                                               II.

       We review a grant of summary judgment de novo. Carl v. Muskegon Cty., 763 F.3d 592,

595 (6th Cir. 2014). Summary judgment is proper if there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). When deciding a motion for summary judgment, courts consider the evidence and draw all

reasonable inferences in favor of the non-moving party. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). The focus of the summary judgment inquiry is whether


                                              -3-
                                                                              Roe v. Amazon.com
                                                                                     No. 16-3987

the party bearing the burden of proof has presented a jury question as to each element of its case.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “The mere existence of a scintilla of

evidence in support of plaintiff’s position will be insufficient; there must be evidence on which

the jury could reasonably find for the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252 (1986).

        In its opinion, the district court emphasized the difference between “publishers” and

“distributors,” holding that the Corporate Defendants were distributors broadly protected by the

First Amendment because their self-publishing services were the “next logical step after the

photocopier.” Amazon.com, 170 F. Supp. 3d at 1038-40. The district court held that “[s]tates may

not impose criminal or civil liability against booksellers or other distributors for distribution

where the distributor neither knew nor had any reason to know of alleged wrongdoing pertaining

to specific content.” Id. at 1040 (citing Smith v. California, 361 U.S. 147, 153 (1959)). We

question the district court’s First Amendment analysis. However, because the record cannot

support a finding of liability on the part of the Corporate Defendants, the grant of summary

judgment was proper and we not address that issue.

        In their complaint, plaintiffs assert three claims against the defendants: wrongful

appropriation of their persona in violation of Ohio Revised Code § 2741 (right of publicity),

invasion of privacy by means of appropriation (common-law right of publicity), and the privacy

tort of false light.

        Under Ohio’s right of publicity statute, “a person shall not use any aspect of an

individual’s persona for a commercial purpose.” See Ohio Rev. Code Ann. § 2741.02(A).

Persona means “an individual’s name, voice, signature, photograph, image, likeness, or

distinctive appearance, if any of these aspects have commercial value.” Ohio Rev. Code Ann.


                                               -4-
                                                                               Roe v. Amazon.com
                                                                                      No. 16-3987

§ 2741.01(A) (emphasis added). While plaintiffs need not be national celebrities to assert a right

of publicity claim, they must at least “demonstrate that there is value in associating an item of

commerce with [their] identity.” Landham v. Lewis Galoob Toys, Inc., 227 F.3d 619, 624 (6th

Cir. 2000); see also McFarland v. Miller, 14 F.3d 912, 919-20 (3d Cir. 1994) (stating that the

right of publicity is worthless without association).

       Similarly, a defendant is subject to liability under the Ohio common-law right of

publicity tort when he “appropriates to his own use or benefit the name or likeness of another.”

Zacchini v. Scripps-Howard Broad. Co., 351 N.E.2d 454, ¶ 1 of syllabus (Ohio 1976), rev’d on

other grounds, 433 U.S. 562 (1977). Again, plaintiffs must demonstrate that their name or

likeness has value, Id. at 458 n.4; see also James v. Bob Ross Buick, Inc., 855 N.E.2d 119, 123

(Ohio Ct. App. 2006) (“It is only when the publicity is given for the purpose of appropriating to

the defendant’s benefit the commercial or other value associated with the name or the likeness

that the right of privacy is invaded.”). The mere incidental use of a person’s name or likeness is

not actionable in an appropriation claim. Vinci v. Am. Can Co., 591 N.E.2d 793, 794 (Ohio Ct.

App. 1990) (per curiam).

       Finally, while it is questionable whether the Roes alleged a false light invasion of privacy

tort under Ohio law, we will assume that they did so for purposes of this appeal. Under false

light, “one who gives publicity to a matter concerning another that places the other before the

public in a false light” is liable if “(a) the false light in which the other was placed would be

highly offensive to a reasonable person, and (b) the actor had knowledge of or acted in reckless

disregard as to the falsity of the publicized matter and the false light in which the other would be

placed.” Welling v. Weinfeld, 866 N.E.2d 1051, 1059 (Ohio 2007).




                                                -5-
                                                                                Roe v. Amazon.com
                                                                                       No. 16-3987

       After a careful review of the record, viewing all facts in the light most favorable to the

plaintiffs, we conclude that the plaintiffs have not offered any facts to support a finding of

liability on the part of the Corporate Defendants. The Roes do not argue, and there is no

summary judgment evidence in the record to suggest, that there was any commercial value in

associating their likeness with the Corporate Defendants. At most, plaintiffs attempted to show

that the association between the Roes’ image and the Corporate Defendants is incidental, which

is not enough. Vinci, 591 N.E.2d at 794. Further, plaintiffs have offered no summary judgment

evidence tending to show that the Corporate Defendants knew or had reason to know that

McKenna was using their photograph without permission. Plaintiffs contend that the Corporate

Defendants should have inquired as to whether McKenna owned the rights to the photo. But they

did. In one form or another, each of the Corporate Defendants required that McKenna represent

and warrant that his book did not violate the legal rights of others. Therefore, a jury could not

reasonably find liability, and the district court’s grant of summary judgment was proper.

                                               III.

       For the reasons above, the judgment of the district court is affirmed.




                                               -6-